John Steen, in his official
                                                                         capacity as Secretary of Stat




                                 Fourth Court of Appeals
                                        San Antonio, Texas
                                               May 5, 2014

                                           No. 04-13-00069-CV

    TARRANT COUNTY DEMOCRATIC PARTY, Steve Maxwell, In His Official Capacity as
    Chair of the Tarrant County Democratic Party, Texas Democratic Party; and Gilberto Hinojosa,
                   In His Official Capacity as Chair of the Texas Democratic Party,
                                              Appellants

                                                     v.

                    John STEEN, in his official capacity as Secretary of State of Texas,
                                                 Appellee

                           From the 345th District Court, Travis County, Texas
                                   Trial Court No. D-1-GN-09-00172
                          The Honorable Amy Clark-Meachum, Judge Presiding

                                              ORDER
Sitting:            Catherine Stone, Chief Justice
                    Karen Angelini, Justice
                    Sandee Bryan Marion, Justice 1
                    Marialyn Barnard, Justice, dissenting with opinion
                    Rebeca C. Martinez, Justice
                    Patricia O. Alvarez, Justice
                    Luz Elena D. Chapa, Justice

       The Court has considered the Motion for En Banc Reconsideration filed Appellee
Nandita Berry, in her official capacity as Texas Secretary of State. The Motion for En Banc
Reconsideration is DENIED.

           It is so ORDERED on May 5, 2014.
                                                                 PER CURIAM

Attested to:_____________________________
               Keith E. Hottle
               Clerk of Court
1
    Not participating.
.